Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una mayoría del Tribunal, supues-tamente al amparo de la libertad de prensa, decreta que no procede que se dicte un injunction para prohibir que se continúen publicando las grotescas fotografías de un cadá-ver, obtenidas ilícitamente del expediente confidencial de una autopsia, que ya antes se habían divulgado varias veces.
Disiento de este dictamen no sólo por ser contrario a las claras normas de nuestro derecho constitucional que son aplicables, sino además, porque en este caso no existe real-mente una cuestión de libertad de prensa. Más aún, la Ma-yoría opta por emitir su dictamen mediante una opinión para sentar así un precedente a pesar de que el caso de autos, que fue presentado ante nos hace quince años, trata de una situación de hechos única y excepcional que además se ha desvanecido, por lo que no amerita que este Foro use aquí su autoridad para fijar pautas constitucionales. Veamos.
*376HH
Para colocar los fundamentos jurídicos de este disenso en su perspectiva propia, es menester precisar algunos he-chos del caso de autos, que no se narran en detalle en la opinión de la Mayoría.
La recurrente, La Crónica, era una publicación muy ocasional de unas personas, que se distribuía gratuita-mente a un grupo limitado de lectores. No tenía oficinas y su redacción se hacía en la residencia de los que la editaban. No hay evidencia de que dicha publicación exista en la actualidad.(1)
En su edición de abril de 1984, La Crónica publicó en su primera página un retrato del cadáver de Carlos Muñiz Várela, tomada cuando se le hizo la autopsia. El grotesco retrato ocupaba una cuarta parte de dicha primera página y aparecía bajo un titular que leía así: "Droga, Sexo y Mafia En Muerte de Muñiz”. En el interior de esa misma edi-ción de la publicación, aparecen de modo prominente otras dos fotos del cadáver de Muñiz Várela, aún más grotescas que la anterior. Estas fotografías están acompañadas de un extenso artículo sobre supuestas actividades de Muñiz Vá-rela, en el cual se especula que el alegado "agente castris-ta” fue asesinado por haber estado relacionado al narcotrá-fico de Cuba o por aventuras amorosas.
En mayo de 1984, una cuarta fotografía, aún más ma-cabra y morbosa que las anteriores, según lo determinó el foro de instancia, circuló en Puerto Rico y Estados Unidos. Fue distribuida mediante anónimos enviados a diferentes personas por medio del correo.
Semanas más tarde, en otra edición de La Crónica, se volvió a publicar una de las fotografías que había apare-cido antes en la edición de abril. Esta foto acompañaba a *377un artículo en el cual se hacía burla de un programa radial de Puerto Rico en el que el Lie. Graciani Miranda Mar-chand, Ana Palés y el Legislador Justo Méndez se lamen-taron de que no se hubiese esclarecido aún quién fue el autor de la muerte de Muñiz Varela.
Todas las fotografías aludidas formaban parte del proto-colo de la autopsia de Muñiz Varela. El foro de instancia, a base de una estipulación de las partes, determinó que to-das las fotos referidas eran documentos confidenciales, que fueron obtenidos ilícitamente.
A la luz de estos hechos, y los otros que se narran en la opinión de la Mayoría, veamos si procedía en derecho el injunction solicitado por la viuda de Muñiz Varela, para ordenar que se devolviesen al Instituto de Medicina Fo-rense las fotografías obtenidas ilegalmente, y para prohibir que se volvieran a distribuir o publicar, que fue concedido por el foro de instancia.
1 — 1
A. La cuestión de la censura previa
Es evidente que no tenemos ante nos la situación típica u ordinaria de censura previa a la que hemos aludido en nuestra jurisprudencia, y que la Mayoría cita en su opinión. Ello, por varias razones. En primer lugar, con el injunction en cuestión no se pretendía prohibir la discu-sión de asunto o tema alguno. No se perseguía evitar de modo alguno la publicación de información de interés pú-blico ni la divulgación de ideas. No se buscaba siquiera vedar la publicación de fotografías corrientes de Muñiz Varela. Sólo se pretendía prohibir el continuado uso de unas fotografías muy particulares, obtenidas ilícitamente, en las cuales sólo aparece el macabro semblante de un ca-dáver desfigurado por heridas lacerantes y por las cicatrices que resultaron de la autopsia.
Es difícil entender cuál es el interés público legítimo *378que pueda haber en continuar con la publicación de las fotografías en cuestión, que justifique la decisión de la Ma-yoría en este caso. Continuar publicando las fotos referidas sólo puede responder a un interés morboso en divulgar la imagen de un cadáver macabro o, lo que es peor, al deseo de denigrar crudamente la memoria del fallecido. La liber-tad de prensa no protege tales intereses. La prueba más clara de que las fotos referidas no tenían relación alguna con los intereses que protege la libertad de prensa es que los propios artículos que La Crónica publicó junto con las fotos referidas no aludían a dichas fotos de modo alguno. Los artículos trataban sobre las actividades de Muñiz Vá-rela, sobre las especulaciones en cuanto a por qué lo asesi-naron, y sobre diversas reacciones a la inconclusa investi-gación del delito. Dichos artículos no tenían nada que ver con el cadáver grotescamente desfigurado de Muñiz Va-rela, que es lo que aparece retratado. Los artículos en cues-tión se pudieron haber publicado con igual eficacia sin las fotos referidas o usando fotos de Muñiz Várela cuando éste vivía, tal como lo hicieron varios periódicos del País que también informaron sobre el asesinato de Muñiz Varela y discutieron el asunto, sin publicar las grotescas fotos en cuestión.
Por otro lado, debe resaltarse que aún la consecución del interés morboso o del deseo de denigrar, aludidos antes, ya se había logrado. La fotos referidas se publicaron varias veces. Lo único que está en cuestión en este caso es si dichas fotos se podían seguir publicando. No se trató de im-pedir su publicación original, que es lo que sucede de ordi-nario en casos de censura previa. Tampoco se intentó impedir otras publicaciones posteriores de dichas fotos. En efecto, las fotos referidas tuvieron amplia difusión.
Es obvio, pues, que no existe realmente en este caso nin-guna cuestión de libertad de prensa. El injunction solici-tado no va dirigido a restringir ninguno de los importantes derechos que esa libertad fundamental cobija *379legítimamente. Va dirigido solamente a impedir que se continúe con el avieso afán de denigrar de modo ruin la memoria del fallecido, que no es de modo alguno un propó-sito que pueda ampararse bajo la libertad de prensa. Resolver, como lo hace la Mayoría en su opinión, que tal si-niestro propósito está protegido por la libertad de prensa constituye una distorsionada aplicación de esa libertad, que sólo puede resultar en su desdoro. La mejor manera que este Foro tiene de proteger esa fundamental libertad es hacerla valer contra los errados intentos de obstaculi-zarla, que algunos en el poder público han puesto de moda. No se protege extendiendo su alcance a situaciones en las que se ha abusado crudamente de esa libertad.
B. El derecho a la intimidad
Desde hace ya varias décadas hemos resuelto que el de-recho a la intimidad goza de un altísimo sitial en nuestra escala de valores jurídicos. Tan alto es ese sitial que hemos resuelto expresamente que en ocasiones “el derecho a la protección de la vida privada o familiar dehe prevalecer sobre [la libre expresión y otras libertades]”. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 446 (1975).
Hace unos años tuvimos ante nos una situación que en lo esencial es pertinente a la que nos concierne ahora. En Colón v. Romero Barceló, 112 D.P.R. 573 (1982), examina-mos la acción de la viuda y los hijos de un fallecido, que demandaron porque un grupo político había difundido por la televisión un anuncio que presentaba precisamente una grotesca foto del cadáver del fallecido. Determinamos en-tonces que el mensaje que querían comunicar los que difundieron la foto en cuestión podía divulgarse de otra forma, sin tener que utilizar dicha foto. Señalamos que “la inclusión de la fotografía objetada no era esencial para co-municar [el mensaje]”. Id., pág. 582. Reconocimos allí, ade-más, la primacía del derecho a la intimidad de los familia-res del fallecido. Resolvimos expresamente que al sopesar *380los derechos constitucionales reclamados respectivamente por las partes del caso, el derecho a la intimidad de los. parientes del fallecido era “de superior jerarquía a la liber-tad de expresión” del grupo político. (Énfasis suplido.) íd.
En el caso de autos, también debe hacerse valer el dere-cho a la intimidad, sobre todo frente a la ausencia de un interés público auténtico en la continuada divulgación de las fotografías en cuestión. Nada aportaba al debate vigo-roso sobre cuestiones de interés público la continuada pu-blicación de las fotografías aludidas. En cambio, es incues-tionable la angustia y la humillación que le causó a los familiares de Muñiz Várela la publicación de varias foto-grafías en las cuales aparece el cadáver de éste, con su cabeza agujereada, y atravesada de lado a lado por un ins-trumento de acero. Por ello, el foro de instancia formuló la siguiente determinación:

Vamos a las fotografías. Son tan grotescas que no podemos ni intentar describirlas. Ni aún en un proceso penal el ministerio público intentaría ofrecerlas en evidencia. ... Dada la tesis editorial del periódico o panfleto La Crónica, no tenemos duda de que el único propósito al publicarlas fue herir la sensibilidad de la demandante, sus familiares y allegados, y todo aquel que no comulgue con las ideas políticas de los editores. Es inconcebible que su publicación sirva para llevar un mensaje positivo. En nada ayuda a la causa del periódico.

Es evidente que el interés en continuar publicando las fotografías en cuestión sólo podía responder a la aviesa in-tención de desacreditar de modo ruin la memoria del oc-ciso, que no es un interés público legítimo protegido por la libertad de prensa. El logro de tal intención habría de las-timar seriamente aún más los sentimientos de los parien-tes de éste y la honra de su familia.
En una sociedad como la nuestra, en la cual el respeto y la reverencia por las personas fallecidas están hondamente arraigados, no puede negarse que la publicación de las fo-tografías en cuestión atentaba contra sensibilidades muy especiales, relativas a la vida privada y familiar, que están *381protegidas por el derecho a la intimidad. El dictamen de la Mayoría en este caso relega estos importantes valores ju-rídicos y culturales nuestros, en aras de proteger una su-puesta libertad de prensa que realmente no cobija la situa-ción ante nos, y que ciertamente no ampara abusos tan patentes como el que está presente en este caso.
C. Los límites de los derechos fundamentales
Insistimos en que en el caso de autos no se configura una situación o controversia que atente contra la libertad de prensa. No obstante, si ello no fuese así, entonces sería menester tomar en cuenta que reiteradamente hemos re-suelto que el ejercicio de los derechos constitucionales no goza de una protección totalmente irrestricta. Ni siquiera los fundamentales derechos de expresión son absolutos. Su plena vigencia presupone que no se abusará de estos dere-chos; que serán ejercitados respetándose los derechos esen-ciales de otras personas y los intereses apremiantes de la colectividad, como corresponde en un sistema de libertad ordenada como es el nuestro. Véanse: Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Maldonado y Negrón v. Marrero y Blanco, 121 D.P.R. 705 (1988); Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Pueblo v. Santos Vega, 115 D.P.R. 818 (1984); Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Pueblo v. Turner Goodman, 110 D.P.R. 734 (1981); Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172 (1979); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979); Pierson Muller II v. Feijoó, 108 D.P.R. 261 (1978); Herminia González v. Srio. del Trabajo, 107 D.P.R. 667 (1978); Democratic Party v. Tribunal Electoral, 107 D.P.R. 1 (1978); E.L.A. v. Hermandad de Empleados, supra; Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 *382(1974); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971); Mari Bras v. Casañas, 96 D.P.R. 15 (1968).
Como corolario del principio anterior, hemos reconocido también la necesidad de poner en balance y armonizar de-terminados derechos constitucionales cuando éstos confligen. Lo señalamos claramente en E.L.A. v. Hermandad de Empleados, supra, pág. 437:
Los derechos ... de los seres humanos no constituyen usual-mente imperios de fronteras precisas e inmutables. Chocan a menudo entre sí, por el contrario, e importa definir sus lindes y efectuar acomodos, situación a situación, conforme a los postu-lados y valores de una sociedad cambiante.
A pesar de la conocida doctrina constitucional encar-nada en la jurisprudencia citada en los párrafos anteriores, la Mayoría en el caso de autos trata a la supuesta libertad de prensa alegada aquí como si fuera un derecho absoluto. Se le da vigencia irrestricta a la libertad alegada, sin que cuenten para nada las circunstancias particularísimas de este caso, que lo convierten en uno muy excepcional. Se reconoce un derecho a la continuada publicación de unas fotografías grotescas y morbosas sin que importe que éstas se obtuvieron ilícitamente; sin que importe que con su re-petida publicación antes, ya se había agotado cualquier in-terés público legítimo que tuviese la divulgación de éstas; y sobre todo, sin que importe el también fundamental dere-cho a la intimidad que le asiste a los familiares del muerto. No creo que esta protección extrema de la supuesta liber-tad de prensa alegada tenga fundamento adecuado y vá-lido en nuestro ordenamiento constitucional.
III
Tampoco logro comprender por qué una mayoría del Tribunal decide plasmar su errónea decisión en una opinión de este Foro, con todo lo que ello significa. La norma habitual que seguimos cotidianamente al ejercer la función de *383pautar el Derecho en Puerto Rico presupone que el asunto ante nos sea de suficiente interés público. No emitimos opi-niones cuando se trata de situaciones únicas, como la de este caso, sobre todo cuando parece evidente que el caso en sí se ha tornado académico porque la entidad demandada, La Crónica, ha desaparecido. ¿Qué razón de auténtico inte-rés público, pues, motiva a la Mayoría a emitir su dictamen vía opinión en este caso, que ha estado pendiente por quince años? La desconozco.
IV
Por todas las razones expresadas antes, disiento.

 Nuestra investigación en las principales bibliotecas del País y en otros lugares no ha resultado en evidencia alguna de que dicha publicación existe aún o que haya existido en los últimos años. Cabe preguntarse, pues, si este caso no se ha tomado académico.